Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 7/2/2020.    
Claims 1-11, 14, and 17-26 are rejected.
Claims 12-13, 15-16, and 27-30 are objected.

Claim Objections
Claims 7 and 8 are objected to because due to the wording in the preamble being unclear, in that the preamble recites further comprising after receiving the second PDSCH, however the first limitation recites receiving prior to receiving the second PDSCH.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

			
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites “transmitting, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) via a first frequency band”, with similar limitations for independent claims 9, 17, and 25.   It is unclear whether first PDSCH or the NACK is transmitted via the frequency band for the independent claims.   For purposes of examination, it is interpreted that the PDSCH is transmitted via the first frequency band.       
Claims 2-8, 10-16, 18-24, and 26-30 depend on claims 1, 9, 17, and 25, and they are rejected for the same reasons

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, 17, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2011/0205996).

Regarding Claim 1, Kim teaches a method of wireless communication comprising: 
transmitting, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) via a first frequency band (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1); and 
receiving, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3).

Regarding Claim 9, Kim teaches an apparatus configured for wireless communication, the apparatus comprising (Kim, paragraph 66, a base station recognizes that a mobile station does not receive a plurality of transport blocks successfully if receiving a NACK): 
at least one processor (Kim, paragraph 134, software code may be stored in a memory unit and driven by a processor); and 
a memory coupled to the at least one processor (Kim, paragraph 134, software code may be stored in a memory unit and driven by a processor), 
wherein the at least one processor is configured: 
to transmit, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) via a first frequency band (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1); and 
to receive, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3).

Regarding Claim 17, Kim teaches a method of wireless communication comprising: 
receiving, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) via a first frequency band (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1); and 
transmitting, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3).

Regarding Claim 25, KIm teaches an apparatus configured for wireless communication, the apparatus comprising (Kim, paragraph 66, a base station recognizes that a mobile station does not receive a plurality of transport blocks successfully if receiving a NACK): 
at least one processor (Kim, paragraph 134, software code may be stored in a memory unit and driven by a processor); and 
a memory coupled to the at least one processor (Kim, paragraph 134, software code may be stored in a memory unit and driven by a processor), 
wherein the at least one processor is configured: 
to receive, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) via a first frequency band (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1); and 
to transmit, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8, 10-11, 14, 18-19, 21-24, and 26 are rejected under 35 U.S.C 103 as being unpatentable over Kim (US 2011/0205996) in view of Mo (US 2017/0311337).

Regarding Claim 2, Kim further teaches wherein: 
the wireless communication device comprises a user equipment (UE) (Kim, paragraph 66, a base station recognizes that a mobile station does not receive a plurality of transport blocks successfully if receiving a NACK);
transmitting the NACK and receiving the second PDSCH are performed during a particular cycle (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1, HARQ retransmission of PDSCH upon a NACK is considered a cycle); 
the second PDSCH is received via a physical channel of the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, by definition a cell or carrier comprises one or more channels).
Kim does not explicitly teach the below limitations:
the NACK is transmitted via a first physical channel of the first frequency band;
(the second PDSCH is received via) a second physical channel of (the second frequency band);
However Mo teaches the below limitations:
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, step 601 the base station sends downlink data to the UE on a licensed carrier A_CC, step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC, hence the ACK/NACK is sent on the same carrier as the downlink PDSCH, by definition a cell or carrier comprises one or more channels);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by adding the NACK transmitted on the same frequency band as the first PDSCH as taught by Mo. Because Kim and Mo teach PDSCH retransmission, and specifically Mo teaches the NACK transmitted on the same frequency band as the first PDSCH for the benefit of the analogous art of a method for implementing data processing (Mo, abstract).
Kim and Mo do not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band); 
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.

Regarding Claim 3, Kim and Mo further teach wherein the first frequency band and the second frequency band are adjacent bands, are discontinuous bands, are in the same frequency range, or are in different frequency ranges (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, hence since the retransmission is on a component carrier that is different from initial, the initial transmission and the retransmission are in different frequency ranges).

Regarding Claim 5, Kim and Mo further teach wherein the first PDSCH and the second PDSCH have the same transport block (TB), the same code block group (CBG), the same HARQ ID, or a combination thereof (Kim, paragraph 65, data of TB0 is transmitted through the PDSCH 0 of F1, paragraph 71, data of retransmitted TB0 is transmitted through the PDSCH 2 of F3, hence the retransmitted PDSCH has the same TB0 as the initial PDSCH).

Regarding Claim 6, Kim and Mo further teach further comprising, prior to receiving the second PDSCH: 
receiving, by the UE during the particular cycle, a first Physical Downlink Common Channel (PDCCH) indicating the first PDSCH (Kim, paragraph 65, control information of each of transport blocks is transmitted through a PDCCH, and data of each of transport blocks is transmitted through a PDSCH); 
monitoring, by the UE, the physical channel of the first frequency band for the first PDSCH (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, by definition a cell or carrier comprises one or more channels); and 
unsuccessfully decoding, by the UE, the first PDSCH (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1).
Kim and Mo do not explicitly teach where the monitoring of the first frequency band for the first PDSCH includes monitoring the first physical channel or the third physical channel of the first frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the first frequency band to be monitored for the first PDSCH, for the first or third physical channels specifically of the first frequency band to be monitored, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 7, Kim and Mo further teach further comprising, after receiving the second PDSCH:
receiving, by the UE prior to receiving the second PDSCH, a second PDDCH indicating the second PDSCH (Kim, paragraph 65, control information of each of transport blocks is transmitted through a PDCCH, and data of each of transport blocks is transmitted through a PDSCH); 
successfully decoding, by the UE, the second PDSCH (Kim, paragraph 12, a base station transmits data through one PDSCH , and a mobile station transmits ACK/NACK for the data received through the PDSCH); and 
transmitting, by the UE, an acknowledgement message for the second PDSCH on a physical channel of the second frequency band (Kim, paragraph 12, a base station transmits data through one PDSCH , and a mobile station transmits ACK/NACK for the data received through the PDSCH, Fig 4, paragraphs 68-69, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, Mo, Fig 6, step 601 the base station sends downlink data to the UE on a licensed carrier A_CC, step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC, hence the ACK/NACK is sent on the same carrier as the downlink PDSCH, by definition a cell or carrier comprises one or more channels).
Kim and Mo do not explicitly teach where the ACK/NACK for the second PDSCH which is on the second frequency band, is specifically on a fourth physical channel of the second frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that second PDSCH is on the second frequency band, for the PDSCH to be specifically on the fourth physical channel of the second frequency band, since selecting which channels of a frequency band is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 8, Kim and Mo further teach further comprising, after receiving the second PDSCH:
receiving, by the UE prior to receiving the second PDSCH, a second PDDCH indicating the second PDSCH (Kim, paragraph 65, control information of each of transport blocks is transmitted through a PDCCH, and data of each of transport blocks is transmitted through a PDSCH); 
successfully decoding, by the UE, the second PDSCH (Kim, paragraph 12, a base station transmits data through one PDSCH , and a mobile station transmits ACK/NACK for the data received through the PDSCH); and 
transmitting, by the UE, an acknowledgement message for the second PDSCH on the physical channel (Kim, paragraph 12, a base station transmits data through one PDSCH , and a mobile station transmits ACK/NACK for the data received through the PDSCH, Fig 4, paragraphs 68-69, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, Mo, Fig 6, step 601 the base station sends downlink data to the UE on a licensed carrier A_CC, step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC, hence the ACK/NACK is sent on the same carrier as the downlink PDSCH, by definition a cell or carrier comprises one or more channels).
Kim and Mo do not explicitly teach where the ACK/NACK for the second PDSCH is specifically on the second physical channel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the ACK/NACK for the second PDSCH is on a physical channel of the second frequency band, for the PDSCH to be specifically on the second physical channel, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 10, Kim further teaches wherein: 
the wireless communication device comprises a user equipment (UE) (Kim, paragraph 66, a base station recognizes that a mobile station does not receive a plurality of transport blocks successfully if receiving a NACK);
transmitting the NACK and receiving the second PDSCH are performed during a particular cycle (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1, HARQ retransmission of PDSCH upon a NACK is considered a cycle); 
the second PDSCH is received via a physical channel of the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, by definition a cell or carrier comprises one or more channels).
Kim does not explicitly teach the below limitations:
the NACK is transmitted via a first physical channel of the first frequency band;
(the second PDSCH is received via a) second (physical channel of the second frequency band);
However Mo teaches the below limitations:
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, step 601 the base station sends downlink data to the UE on a licensed carrier A_CC, step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC, hence the ACK/NACK is sent on the same carrier as the downlink PDSCH, by definition a cell or carrier comprises one or more channels);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by adding the NACK transmitted on the same frequency band as the first PDSCH as taught by Mo. Because Kim and Mo teach PDSCH retransmission, and specifically Mo teaches the NACK transmitted on the same frequency band as the first PDSCH for the benefit of the analogous art of a method for implementing data processing (Mo, abstract).
Kim and Mo do not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band);
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.

Regarding Claim 11, Kim and Mo further teach wherein each physical channel corresponds to a frequency channel, and wherein each frequency channel of each frequency band has a same Cell ID (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, since each component carrier corresponds to a cell and may comprise multiple channels as per definition, each channel of a component carrier such as F1 would have the same cell or component carrier identifier F1).

Regarding Claim 14, Kim and Mo further teach wherein each physical channel corresponds to a component carrier (CC), and wherein each CC of each frequency band has a same virtual Cell ID (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, since each component carrier corresponds to a cell and may comprise multiple channels as per definition, each channel of a component carrier such as F1 would have the same cell or component carrier identifier F1).

Regarding Claim 18, Kim further teaches wherein: 
the wireless communication device comprises a base station (Kim, paragraph 66, a base station recognizes that a mobile station does not receive a plurality of transport blocks successfully if receiving a NACK); 
receiving the NACK and transmitting the second PDSCH are performed during a particular cycle (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1, HARQ retransmission of PDSCH upon a NACK is considered a cycle); 
the second PDSCH is received via a physical channel of the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, by definition a cell or carrier comprises one or more channels).
Kim does not explicitly teach the below limitations:
the NACK is transmitted via a first physical channel of the first frequency band;
(the second PDSCH is received via a) second (physical channel of the second frequency band);
However Mo teaches the below limitations:
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, step 601 the base station sends downlink data to the UE on a licensed carrier A_CC, step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC, hence the ACK/NACK is sent on the same carrier as the downlink PDSCH, by definition a cell or carrier comprises one or more channels);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by adding the NACK transmitted on the same frequency band as the first PDSCH as taught by Mo. Because Kim and Mo teach PDSCH retransmission, and specifically Mo teaches the NACK transmitted on the same frequency band as the first PDSCH for the benefit of the analogous art of a method for implementing data processing (Mo, abstract).
Kim and Mo do not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band);
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.

Regarding Claim 19, Kim and Mo further teach wherein the first frequency band and the second frequency band are adjacent bands, are discontinuous bands, are in the same frequency range, or are in different frequency ranges (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, hence since the retransmission is on a component carrier that is different from initial, the initial transmission and the retransmission are in different frequency ranges).

Regarding Claim 21, Kim and Mo further teach wherein the first PDSCH and the second PDSCH have the same transport block (TB), the same code block group (CBG), the same HARQ ID, or a combination thereof (Kim, paragraph 65, data of TB0 is transmitted through the PDSCH 0 of F1, paragraph 71, data of retransmitted TB0 is transmitted through the PDSCH 2 of F3, hence the retransmitted PDSCH has the same TB0 as the initial PDSCH).

Regarding Claim 22, Kim and Mo further teach wherein the NACK indicates unsuccessful decoding of the first PDSCH by a user equipment (UE) (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1), and 
further comprising, prior to receiving the NACK: 
transmitting, by the base station during the particular cycle, a first Physical Downlink Common Channel (PDCCH) indicating the first PDSCH (Kim, paragraph 65, control information of each of transport blocks is transmitted through a PDCCH, and data of each of transport blocks is transmitted through a PDSCH); and 
transmitting, by the base station during the particular cycle, the first PDSCH via a physical channel of the first frequency band (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, by definition a cell or carrier comprises one or more channels).
Kim and Mo do not explicitly teach where the monitoring of the first frequency band for the first PDSCH includes monitoring the the third physical channel of the first frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the first frequency band to be monitored for the first PDSCH, for the third physical channel specifically of the first frequency band to be monitored, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 23, Kim and Mo further teach wherein the NACK indicates unsuccessful decoding of the first PDSCH by a user equipment (UE) (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1), and 
further comprising, prior to receiving the NACK: 
transmitting, by the base station during the particular cycle, a first Physical Downlink Common Channel (PDCCH) indicating the first PDSCH (Kim, paragraph 65, control information of each of transport blocks is transmitted through a PDCCH, and data of each of transport blocks is transmitted through a PDSCH); and 
transmitting, by the base station during the particular cycle, the first PDSCH via the physical channel of the first frequency band (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, by definition a cell or carrier comprises one or more channels).
Kim and Mo do not explicitly teach where the monitoring of the first frequency band for the first PDSCH includes monitoring the first physical channel of the first frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the first frequency band to be monitored for the first PDSCH, for the first physical channel specifically of the first frequency band to be monitored, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 24, Kim and Mo further teach further comprising: 
transmitting, by the base station prior to transmitting the second PDSCH, a second PDDCH indicating the second PDSCH (Kim, paragraph 65, control information of each of transport blocks is transmitted through a PDCCH, and data of each of transport blocks is transmitted through a PDSCH); and 
receiving, by the base station after transmitting the second PDSCH, an acknowledgement message for the second PDSCH on a physical channel of the second frequency band, the acknowledgement message indicating that a user equipment (UE) successfully received the second PDSCH (Kim, paragraph 12, a base station transmits data through one PDSCH , and a mobile station transmits ACK/NACK for the data received through the PDSCH, Fig 4, paragraphs 68-69, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, Mo, Fig 6, step 601 the base station sends downlink data to the UE on a licensed carrier A_CC, step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC, hence the ACK/NACK is sent on the same carrier as the downlink PDSCH, by definition a cell or carrier comprises one or more channels).
Kim and Mo do not explicitly teach where the ACK/NACK for the second PDSCH is specifically on the second or fourth physical channel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the ACK/NACK for the second PDSCH is specifically on a physical channel of the second frequency band, for the PDSCH to be specifically on the second or fourth physical channel, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 26, Kim further teaches wherein: 
the wireless communication device comprises a base station (Kim, paragraph 66, a base station recognizes that a mobile station does not receive a plurality of transport blocks successfully if receiving a NACK); 
receiving the NACK and transmitting the second PDSCH are performed during a particular cycle (Kim, Fig 4, paragraph 62, TB0, TB1, TB2 are transport blocks and F1, F2, and F3 are component carriers, paragraph 64, in step S310 TB0, TB2, and TB2 are transmitted through F1, F2, and F3 respectively, paragraph 65, data of each of transport blocks is transmitted through a PDSCH, with data of TB0 transmitted through PDSCH 0 of F1, paragraphs 66-67, in step S320 a NACK for TB0, TB1, and TB2 can be transmitted if there is an error in TB1, HARQ retransmission of PDSCH upon a NACK is considered a cycle; 
the second PDSCH is received via a physical channel of the second frequency band (Kim, Fig 4, paragraphs 68-69, in step S330, in response to receiving a NACK in step 320, a base station retransmits each of a plurality of transport blocks through a component carrier which is different from a component used in initial transmission via cyclic shifting, for example TB0 which is initially transmitted through F1 in initial transmission is transmitted through F3 in retransmission, paragraph 71, data of retransmitted TB0 is transmitted through PDSCH 2 of F3, by definition a cell or carrier comprises one or more channels).
Kim does not explicitly teach the below limitations:
the NACK is transmitted via a first physical channel of the first frequency band; 
(the second PDSCH is received via a) second (physical channel of the second frequency band);
However Mo teaches the below limitations:
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, step 601 the base station sends downlink data to the UE on a licensed carrier A_CC, step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC, hence the ACK/NACK is sent on the same carrier as the downlink PDSCH, by definition a cell or carrier comprises one or more channels);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by adding the NACK transmitted on the same frequency band as the first PDSCH as taught by Mo. Because Kim and Mo teach PDSCH retransmission, and specifically Mo teaches the NACK transmitted on the same frequency band as the first PDSCH for the benefit of the analogous art of a method for implementing data processing (Mo, abstract).
Kim and Mo do not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band); 
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim in view of Mo and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.

Claims 4 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Kim (US 2011/0205996) and Mo (US 2017/0311337), and further in view of Calin (US 2019/0150150).

Regarding Claim 4, Kim and Mo further teach all the limitations of parent claim 2, but do not explicitly teach wherein the first frequency band is in a first frequency range that comprises a millimeter wave frequency range, and wherein the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range, however Calin teaches wherein the first frequency band is in a first frequency range that comprises a millimeter wave frequency range, and wherein the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range (Calin, paragraph 24, base station 101 operates according to 4G, 5G, and Wi-Fi standards, the base station 102 operates according to Wi-Fi standards, and the base station 103 supports millimeter wave communication) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Mo by adding one frequency range being millimeter wave and another frequency range being not millimeter wave as taught by Calin. Because Kim, Mo, and Calin teach PDSCH, and specifically Calin teaches one frequency range being millimeter wave and another frequency range being not millimeter wave for the benefit of the analogous art of allocating a selected connectivity path from a plurality of connectivity paths supported by a plurality of access technologies (Calin, abstract)

Regarding Claim 20, Kim and Mo teach all the limitations of parent claim 18, but do not explicitly teach wherein the first frequency band is in a first frequency range that comprises a millimeter wave frequency range, and wherein the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range, however Calin teaches wherein the first frequency band is in a first frequency range that comprises a millimeter wave frequency range, and wherein the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range (Calin, paragraph 24, base station 101 operates according to 4G, 5G, and Wi-Fi standards, the base station 102 operates according to Wi-Fi standards, and the base station 103 supports millimeter wave communication) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Mo by adding one frequency range being millimeter wave and another frequency range being not millimeter wave as taught by Calin. Because Kim, Mo, and Calin teach PDSCH, and specifically Calin teaches one frequency range being millimeter wave and another frequency range being not millimeter wave for the benefit of the analogous art of allocating a selected connectivity path from a plurality of connectivity paths supported by a plurality of access technologies (Calin, abstract)

Allowable Subject Matter
Claim(s) 12-13, 15-16, and 27-30 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that the corresponding 35 U.S.C. 112(b) rejections are overcome.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) as recited in dependent claim(s).  Claims 12-13, 15-16, and 27-30 all require that each channel of the frequency band or component carrier has a same HARQ ID, which is taught by each of Kim (US 2011/0205996) paragraph 80, Kim (US 2021/0037554) paragraph 87, and Seo (US 2019/0254012) paragraph 112.   Claims 12, 15, 27, and 29 require that all the channels have the same active bandwidth part configurations, and claims 13, 16, 28, and 30 require that all the channels have two or more active bandwidth part configurations. No references were found that teach either the channels all having the same active bandwidth part configurations, or the channels all having two or more active bandwidth part configurations.   
Claim(s) 12-13, 15-16, and 27-30  are objected to be allowed because of the combination of other limitation(s) and the limitation listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412